 In the Matter Of SALMON & COwIN, INC., MINING ENGINEERS & CON-TRACTORS, AND MINE AND CONTRACTORS SUPPLY Co., INC.andINTER-NATIONAL UNION OF MINE, MILL AND SMELTER WORKERSCase No. 1O-R---13O..-Decided November 16, 1944Messrs.Horace C. Wilkinson,andBorden Burr,of Birmingham,Ala., for the Companies.Mr. J. P. Mooney,of Bessemer, Ala., for the Union.Mr. Louis R. Mercado,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the International Union of Mine, Milland Smelter Workers, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Salmon & Cowin, Inc., Mining Engineers & Contractors,herein called Salmon Company, and Mine and Contractors SupplyCo., Inc., herein called the Supply Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebeforeMortimer H. Freeman, Trial Examiner. Said hearing washeld at Birmingham, Alabama, on October 19, 1944. Salmon Com-pany, the Supply Company, and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded 'an opporounity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESSalmon & Cowin, Inc., Mining Engineers & Contractors, an Alabamacorporation with its principal office and place of business in Birming-59 N. L.R. B., No. 66.312 SALMON & COWIN, INC.-313ham, Alabama, is engaged in the business of mining engineering andcontracting and the investigation and appraisal of mining propertyin Alabama. It contracts for the performance of services with respectto mining construction and development, consisting chiefly of excava-tions of shafts, tunnels, and slopes in coal and ore mines within theState of Alabama exclusively.The greater part of this service isrendered to the Tennessee Coal, Iron & Railway Company, a sub-sidiary of the United States Steel Company, Sloss-Sheffield Steel &Iron Company, and Alabama Power Company .1L Salmon Companydoes an annual business of 'approximately $225,000; it annually pur-chases material and equipment valued at $65,000, of which 5 percentis purchased from Supply Company, and the balance from other firmswithin the State of Alabama.Mine and Contractors Supply Co., Inc., is an Alabama corporationwith its principal office and place of business in Birmingham, Alabama.This Company was organized in 1940 to take over certain phases ofSalmon Company's business in order to remove certain employees fromthe jurisdiction of the Federal Wage and Hour Act.2The part of thebusiness taken over from Salmon Company by the Supply Companyand in which it is now engaged, is the manufacture,sale,and distribu-tion of tools used in mining machines, equipment for mine and roadcontractors, and general mining supplies.'During the past year Sup-ply Company purchased finished materials valued approximately at$170,000, all of which originated from points outside the. State ofAlabama; it annually sold materials valuedin excessof $190,000, ofwhich approximately 1 percent was delivered to points outside theState of Alabama.While Salmon Company and Supply Company maintain separatelegal and accounting identities, they are in fact operatedas a singleintegrated enterprise within the same industry.'They have commonstock ownership 5 and managerial control and the operations of thetwo Companies are coordinated .6Mr. Cowin is president of eachISeeMatter of Tennessee Coal,Iron and RailroadCo., 32 N. L. R. B.375; 41 N. L. R. B.1364;Matterof Sloss-SheffieldSteel and IronCo., 37 N.L. R. B. 134;Matter of Republic,Steel Corp.,37 N. L.R. B. 173.'This was admittedly done on the suggestion of representatives of the Wage and HourDivision of the Department of Labor.Employees of the Salmon Company performing thework of the operations taken over by Supply Company were transferred to it from SalmonCompany.8The bulk of Supply Company sales consist of rock drill steel,rock drills,vent tubing,air compressors,pumps, rubber and suction hose, drill repair parts, and rock drill bits,which are principally sold by Supply Company as manufacturer's agent.Matter of Salmon d Cowin,Inc.,Mining Engineers it Contractors,and Mine and Con-tractorsSupply Co.,Inc.,57 N.L. R. B 845.5 Ownership of the stock of each Company is divided equally between Mr. Cowin and theheirs of the late Mr.Salmon.There is some interchange of employees,including the managerial employees,and theclerical force of Salmon keeps the books of both Companies;in each case the respectiveCompany is billed for the time spent by such employees in its services. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD4Company and actively conducts the operations of each.The Com-panies maintain their principal offices at the same address.'We find that Salmon Company and Supply Company are engagedin commerce within the meaning of the National Labor Relations Act.giII.THEORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Union, by letter dated August 28,1944, requested recognition as the exclusive bargaining representa-tive of certain employees of the Salmon Company and the SupplyCompany, and that by letter dated September 9, 1944, both Compa-nies refused to grant recognition to the Union as exclusive bargainingrepresentative until the Union has been certified by the Board in anappropriate unit.A statement of a Field Examiner, received for identification at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriatesThe Com-panies objected to the introduction of this statement in evidence, con-tending that there should be separate units for each Company and thatthe statement of the Field Examiner merely indicated the total num-ber of employees and union cards for both Companies.The State-ment discloses that two cards bear the signatures of employees ofSupply Company and subsequent testimony established that therewere nine employees of Supply Company eligible for inclusion in theappropriate unit.The Trial Examiner apparently inadvertentlyomitted to rule on the objection.We find the statement relevant andthe objection without merit and-order the statement received in evi-dence as Board's Exhibit No. 3.We find that a question affecting commerce has arisen concerningT The premises are owned by Salmon Company which rents office,shop and yard space toSupply Company.Each Company has its own stationery,bank accounts,and telephonenumbers, but they maintain an extensive intercommunication system between their offices.8 N. L. R. B.v. Fainblatt,306 U. S. 601;N. L. R. B.v. Sunshine MiningCo.,110 F. (2d)780 (C.C A. 9) ;Consumers Power v.N. L. R. B.,113 F.(2d) 38(C. C. A. 6).°The Field Examiner reported that the Union submitted 47 cards, all of which boreapparently genuine original'signatures;that the names of 46 persons appearing on thecards were listed on both Companies'pay roll of September 20, 1944, which containedthe names of 69 employees in the appropriate unit; and that the cards were dated asfollows : prior to 1944, 7 ; January,16 ; August,20 ; September,3 ; undated,1.Theseinclude 2 employees of the Supply Company. 1 of whom. J. P. Milam,has been found bythe Board to have been illegally discharged prior to September 20, and whose reinstate-went has been ordered.Milam does not appear on the pay roll of September 20.Matterof Salmon h Cowin, Inc., Mining Engineers & Contractors,and Mine and ContractorsSupply Company,Inc,57N. L. R. B. 845. SALMON & COWIN, INC.315the representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist of asingle unit of all production and maintenance employees, exclusiveof supervisory employees, of both Salmon Company and SupplyCompany. Salmon Company and Supply Company do not objectto an election, but contend that the employees of each Companyshould be voted in separate units.The Companies take the positionthat they are separate corporations and distinct legal entities, inde-dependent of each other in their business operations.The evidence establishes that Salmon Company and Supply Com-pany are -operated as a single integrated enterprise under commonownership and management.Mr. Cowin is president of both Com-panies and he coordinates the business and labor relations policy ofeach Company, interchanging employees when convenient.10Underthese circumstances and upon the entire record, we find that theemployees of Salmon Company and Supply Company have commoninterests and that the full benefit of their right to self-organizationand to collective bargaining will be insured by the establishment of asingle appropriate unit.The parties stipulated that the leadermen 11 should be includedwithin the unit.Mr. Cowin testified that these employees "are justthe best workers there [are] in the crew."Although they have someminor supervisory authority, their relationship with coemployees ap-proximates that of journeyman-helper.The leadermen may rec-ommend hiring or discharging, but there is no evidence that theirrecommendations have been given any more weight than that of anyother employee.Under the circumstances, we find that the authorityand duties of the leadermen do not come within our usual definitionof supervisory employees and we shall include them within the unit.12We find that all production and maintenance employees of SalmonCompany and Supply Company, including leadermen, but excludingclerical employees and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.10 SeeMatter of Salmon & Cowin,Inc.,Mining EngineersdContractors,andMine andContractors Supply Company,Inc., 57 N. LRB. 845;Matterof ElliottBay LumberCo,8 N LR B. 753;Matter of Union Premier Food Stores,Inc.,11 N. L R.B. 270."There are eight of these employees ; some are paid on a salary basis and some on anhourly basis.11Matter of Edgewater Steel Company,56 N. L. R. B. 1778;Matter of Faultless CasterCorporation,53 N. L.R. B. 1335. -316DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESIWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.-DIRECTION OF ELECTIONBy virtue of and pursuant to the' power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Salmon & Cowin,Inc., ,Mining Engineers & Contractors, and Mine and ContractorsSupply Co., Inc., Birmingham, Alabama, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees. in thearmed forces of the-United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Union of Mine, Mill andSmelterWorkers, affiliatedwith the Congress of IndustrialOrganizations, for the purposes of collective bargaining.